Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “low” renders the claim indefinite because the metes and bounds of low are unknown.  The Examiner suggests “lower” to traverse the rejection. 
Claim 13 recites in the last line “and mounting the cover substrates to the carrier substrates while the carriers” which is indefinite because it cannot be determined what is done with the carriers while the substrates are mounted. 
Claim 13 recites the limitation "the rotating drum".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4 and 6-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Abramov (WO 2013/119737).
Regarding claim 1, Abramov teaches a chucking apparatus for vacuum processing a cover substrate temporarily secured within a vacuum chamber, the chucking apparatus comprising: 
a carrier substrate (10) with a CTE value within 20% of a CTE value of the cover substrate (20, pg. 12, [0086-0088]); 
wherein the carrier substrate has a surface contact area in contact with the cover substrate selected to provide for continuous bonding during the processing in the vacuum chamber and to provide for de-bonding after the process in the vacuum chamber is complete; and wherein the carrier substrate comprises a cleaned surface that facilitates Van der Waals bonding between the carrier substrate and the cover substrate [0090].  
Regarding claim 2, Abramov teaches a carrier frame (multiple thin sheets and wherein the carrier substrate is secured to the carrier frame [0087].  
Regarding claims 3 and 4, Abramov teaches the carrier substrate has a coefficient of thermal expansion (CTE) substantially equal to that of the cover substrate because it teaches they are made of the same material [0086-0088].  
Regarding claim 6, Abramov teaches the carrier substrate has a low mass, relative to the cover substrate (slightly larger, pg. 13, [0092]), to reduce heat retention and thus to avoid permanent bonding of the cover substrate to the carrier substrate because it teaches a carrier substrate to be of the same thickness as the cover substrate and at lower densities (pg. 12).  
Regarding claims 8-10, Abramov teaches the carrier substrate has a thickness of between about 0.5mm and about 0.6mm [0087] or a thickness of between about 1.5mm and about 4.0mm [0087].  	

Regarding claim 12, Abramov teaches the carrier substrate is cleaned with detergent prior to mounting a cover substrate thereon [0104].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abramov as applied to claim 6 above. 
Regarding claim 7, Abramov teaches that it is the size of the substrate that would allow the user to determine how many parts would be available from the thin glass sheet [0220].  Therefore the Examiner takes the position that the mass of the carrier is a result effective variable because it would determine the size of the cover substrate it could bond to.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abramov (WO 2013/119737) in view of Shiono (US 2011/0151138). 
Regarding claims 13 and 14, Abramov teaches a method for coating mobile device cover substrates in a vacuum coating chamber, the method comprising the steps of: 
providing a plurality of carriers for temporarily mounting cover substrates to the carriers for processing the cover substrates [0013]; 
providing the carriers with Van der Waals (VdW) chucks, the VdW chucks including carrier substrates; cleaning the carrier substrates in preparation for use [0092]; 
cleaning the cover substrates in preparation for use, wherein the cleaning of the carrier substrates and the cleaning of the cover substrates is carried out in a manner to facilitate VdW bonding[0092; 
and mounting the cover substrates to the carrier substrates while the carriers[0013].  
removing the carriers; and removing the cover substrates from the carriers [0090].  
Abramov does not teach coating mobile device cover substrates in a vacuum chamber, however, this phrase is in the preamble and not incorporated into the body of the claim.  
Abramov also does not teach providing a rotating drum for coating the cover substrates. 
Shiono teach coating mobile device cover substrates in a vacuum chamber [0067] and providing a plurality of substrates on a rotating drum (4) for coating the cover substrates (Fig. 3, [0033-0041])
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the carriers of Abramov by coating mobile device cover substrates in a vacuum 

Regarding claim 15, Abramov teaches the carrier substrates and the cover substrates are cleaned with detergent in a manner to control the amount of organic material on the carrier substrates and on the carrier substrates to facilitate VdW bonding [0140].  
Regarding claim 16, Abramov teaches the carrier substrates and the cover substrates are cleaned with detergent in a manner to control the amount of organic material on the carrier substrates and on the carrier substrates to control the strength and permanence of the VdW bonding [0140].  
Regarding claim 17, Abramov teaches the cover substrates are cleaned with detergent [0140]; 
and wherein the carrier substrates are first cleaned with detergent and then cleaned with ozone dissolved in de- ionized water followed by cleaning with an ammonia-based solution ([0104-0107]).  
Regarding claim 18, Abramov teaches cleaning the carrier substrates with a process comprising the steps of: 
cleaning the carrier substrates with ozone dissolved in de-ionized water [0106]; 
cleaning the carrier substrates with an ammonia-based solution [0107]; 
rinsing the carrier substrates with de-ionized water [0108]; 
and drying the carrier substrates [0109].  
Regarding claim 19, Abramov teaches the step of cleaning the carrier substrates and the cover substrates with detergent comprises the steps of: 
rinsing with de-ionized water; ultrasonically cleaning in a detergent bath;  rinsing with de-ionized water; rinsing with de-ionized water while ultrasonically cleaning; rinsing with de-ionized water; and drying with hot air [0141, 0142].  No order or sequence of the steps is required by claim 19. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Abramov (WO 2013/119737) in view of Shiono (US 2011/0151138). 
Regarding claim 21, Abramov chucking the cover substrates with a Van der Waals (VdW) chuck on carriers to be temporarily secured to the carrier, with the cover substrates being secured temporarily to the VdW chucks by VdW forces.
Abramov does not teach teaches a manufacturing method for coating mobile device cover substrates with a coating in which the coating is applied via a plasma-enhanced PVD process in which the cover substrates are temporarily mounted on a rotating drum as the coating is delivered, the improvement therein comprising:
Shiono teaches a manufacturing method for coating mobile device cover substrates [0067] with a coating in which the coating is applied via a plasma-enhanced PVD process in which the cover substrates are temporarily mounted on a rotating drum (4) as the coating is delivered (Fig. 3, [0033-0041]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manufacturing method of Abramov by providing coating mobile device cover substrates with a coating in which the coating is applied via a plasma-enhanced PVD process in which the cover substrates are temporarily mounted on a rotating drum as the coating is delivered, as taught by Shiono, because it would provide an oil repellent coating to the substrate [0067]. 
Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794